537 So. 2d 692 (1989)
Willie BRUNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 88-378.
District Court of Appeal of Florida, First District.
January 27, 1989.
Michael E. Allen, Public Defender, Phil Patterson, Asst. Public Defender, Tallahassee, for appellant.
Robert L. Butterworth, Atty. Gen., Carolyn J. Mosley, Asst. Atty. Gen., Tallahassee, for appellee.
SMITH, Chief Judge.
The appellant appeals several of the conditions of his probation. The record reflects that the appellant neither objected to the conditions when they were imposed nor filed a motion to strike or correct the challenged conditions. These allegedly improper conditions should have been brought to the trial court's attention before appeal was taken. Walker v. State, 461 So. 2d 229 (Fla. 1st DCA 1984); Myers v. State, 426 So. 2d 986 (Fla. 1st DCA 1983). Accordingly, we affirm the order of probation without prejudice to the appellant to file a motion pursuant to Rule 3.800, Florida Rules of Criminal Procedure.
AFFIRMED.
ZEHMER and BARFIELD, JJ., concur.